DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 07/06/2022, in which claims 6, 10, 14 were amended, claim 9 was cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation " wherein a top surface of said step is aligned with another embedded conductor " in line 3.  There is insufficient antecedent basis for the limitation “said step” in the claim.

Regarding claim 14, claim 14 recites the limitation " wherein the bottom surface of the heat sink abuts a top surface of the flip chip package " in line 3.  There is insufficient antecedent basis for the limitation “the flip chip package” in the claim.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

For the purpose of this Action, the limitation “wherein a top surface of said step is aligned with another embedded conductor” of claim 10 will be interpreted and examined as -- wherein a side surface of said cavity including a step and wherein a top surface of said step is aligned with another embedded conductor--.
For the purpose of this Action, the limitation “wherein the bottom surface of the heat sink abuts a top surface of the flip chip package” of claim 14 will be interpreted and examined as -- wherein the bottom surface of the heat sink abuts a top surface of the thermal slug--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 10-16, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Iksan et al. (US Pat. 7339278), and Jimarez et al. (US Pat. 6407334).
Regarding claims 1 and 16, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
placing said integrated circuit chip [210] into a cavity extending from a surface of said circuit board to an embedded conductor [221]; and 
electrically connecting said integrated circuit chip [210] to said embedded conductor [221].
Lamson fails to disclose 
disposing an underfill material to fill the cavity from a top-surface of said circuit board to a top surface of said integrated circuit chip.
Iksan et al. discloses in Fig. 3a, Fig. 7, Fig. 9, Fig. 10, column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61
disposing an underfill material to fill the cavity from a top surface of said circuit board to a top surface of said integrated circuit chip.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Iksan et al. into the method of Lamson to include disposing an underfill material to fill the cavity from a top-surface of said circuit board to a top surface of said integrated circuit chip. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of protecting the chip from external environment and providing support for the chip [column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61of Iksan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lamson et al. and Iksan et al. fails to disclose 
disposing a heat sink over a surface of said integrated circuit chip;
wherein a bottom surface of the heat sink is spaced apart from a top surface of the underfill material to provide a gap between the bottom surface of the heat sink and the top surface of said circuit board;
wherein the heat sink is disposed on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above the top surface of said circuit board.
Jimarez et al. discloses in Fig. 10, column 3, lines 9-24
disposing a heat sink [46] over a surface of said integrated circuit chip [34];
wherein a bottom surface of the heat sink [46] is spaced apart from a top surface of the underfill material [38] to provide a gap between the bottom surface of the heat sink [46] and the top surface of said circuit board [10, 18, 26];
wherein the heat sink [46] is disposed on a top surface of a thermal slug [44] for transferring a thermal energy away from said circuit board [10, 18, 26], the heat sink [46] extending above the top surface of said circuit board [10, 18, 26].

    PNG
    media_image1.png
    227
    424
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jimarez et al. into the method of Lamson et al. and Iksan et al. to include disposing a heat sink over a surface of said integrated circuit chip; wherein a bottom surface of the heat sink is spaced apart from a top surface of the underfill material to provide a gap between the bottom surface of the heat sink and the top surface of said circuit board; wherein the heat sink is disposed on a top surface of a thermal slug for transferring a thermal energy away from said circuit board, the heat sink extending above the top surface of said circuit board. The ordinary artisan would have been motivated to modify Lamson et al. and Iksan et al. in the above manner for the purpose of providing chip package that include a heat sink for heat transfer for efficiently radiating the heated generated by the chips to the surrounding atmosphere [column 1, lines 1-3, 13-15, column 3, lines18-22 of Jimarez et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Lamson discloses in Fig. 5
providing said cavity in said circuit board. 

Regarding claim 10, Lamson discloses in Fig. 5
wherein the top surface of said integrated circuit chip [210] is located above a side surface of the integrated circuit chip, and wherein a side surface of said cavity including a step and wherein a top surface of said step is aligned with another embedded conductor [221, 222 or 252].

Regarding claims 11 and 12, Lamson discloses in Fig. 5
wherein said circuit board is disposed on an upper surface and a lower surface of said embedded conductor [221].
Jimarez et al. discloses in Fig. 10, column 3, lines 9-24
disposing the heat sink [46] on an outer surface of a thermal slug [44] for transferring a thermal energy away from said circuit board [10, 18, 26].
Consequently, the combination of Lamson and Jimarez et al. discloses limitations of claims 11 and 12.

Regarding claim 13, Lamson discloses in Fig. 5
wherein said circuit board is disposed on an upper surface and a lower surface of said embedded conductor [221].

Regarding claims 14-15, Jimarez et al. discloses in Fig. 10
wherein said integrated circuit chip [34] abuts a bottom surface of a thermal slug [44], wherein the bottom surface of the heat sink abuts a top surface of the thermal slug [44];
wherein, with respect to a bottom surface of said integrated circuit chip [34], a top surface of the thermal slug [44] is located higher than the top surface of said circuit board [10, 18 and 26].

    PNG
    media_image2.png
    246
    434
    media_image2.png
    Greyscale

The ordinary artisan would have been motivated to incorporate the teachings of Jimarez et al. into the method of Lamson et al. and Iksan et al. for the purpose of providing chip package that include a heat sink for heat transfer for efficiently radiating the heated generated by the chips to the surrounding atmosphere [column 1, lines 1-3, 13-15, column 3, lines18-22 of Jimarez et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 19, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
providing a cavity in the circuit board; 
placing the integrated circuit chip [210] into the cavity, the cavity extending from the surface of the circuit board to a conductor embedded [221] in the circuit board; 
electrically connecting the integrated circuit chip [210] to the conductor [221].
Lamson fails to disclose 
disposing an underfill material to fill the cavity from a top surface of the circuit board to the surface of said integrated circuit chip.
Iksan et al. discloses in Fig. 3a, Fig. 7, Fig. 9, Fig. 10, column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61
disposing an underfill material to fill the cavity from a top surface of the circuit board to the surface of said integrated circuit chip.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Iksan et al. into the method of Lamson to include disposing an underfill material to fill the cavity from a top surface of said circuit board to the surface of said integrated circuit chip. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of protecting the chip from external environment and providing support for the chip [column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61of Iksan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lamson et al. and Iksan et al. fails to disclose 
disposing a thermal slug on a surface of said integrated circuit chip;
disposing a heat sink over the surface of said integrated circuit chip;
wherein a bottom surface of the heat sink is spaced apart from a top surface of the underfill material to provide a gap between the bottom surface of the heat sink and the top surface of said circuit board.
Jimarez et al. discloses in Fig. 10, column 3, lines 9-24
disposing a thermal slug [44] on a surface of said integrated circuit chip [34];
disposing a heat sink [46] over the surface of said integrated circuit chip [34];
wherein a bottom surface of the heat sink [46] is spaced apart from a top surface of the underfill material [38] to provide a gap between the bottom surface of the heat sink [46] and the top surface of said circuit board [10, 18, 26].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jimarez et al. into the method of Lamson et al. and Iksan et al. to include disposing a thermal slug on a surface of said integrated circuit chip; disposing a heat sink over the surface of said integrated circuit chip; wherein a bottom surface of the heat sink is spaced apart from a top surface of the underfill material to provide a gap between the bottom surface of the heat sink and the top surface of said circuit board. The ordinary artisan would have been motivated to modify Lamson et al. and Iksan et al. in the above manner for the purpose of providing chip package that include a heat sink for heat transfer for efficiently radiating the heated generated by the chips to the surrounding atmosphere [column 1, lines 1-3, 13-15, column 3, lines18-22 of Jimarez et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 21, Jimarez et al. discloses in Fig. 10
disposing a thermal slug [44] on the top surface of said integrated circuit chip [34] and a portion of side surface of the thermal slug [44] is located higher than the top surface of said circuit board [10, 18 and 26]
Iksan et al. discloses 
the underfill material extends from the top surface of said circuit board to the top surface of said integrated circuit chip and the top surface of said circuit board is exposed from the underfill material
Iksan et al. and Lamson discloses 
the top surface of said circuit board is located higher than the top surface of said integrated circuit chip.
Therefore, incorporating the thermal slug disclosed by Jimarez et al. into the device of Iksan et al. and Lamson would result to “wherein the underfill material extends from the top surface of said circuit board to a side surface of the thermal slug, such that the top surface of said circuit board and a portion of the side surface of the thermal slug are exposed from the underfill material.”

Claims 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Iksan et al. (US Pat. 7339278), and Jimarez et al. (US Pat. 6407334) as applied to claim 2 above and further in view of Kwong (US Pat. 6487083).
Regarding claim 3, Lamson fails to disclose 
wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor.
	Kwong discloses in Fig. 2, column 10, lines 10-25
wherein said providing a cavity [102a, 102b, 102c, 102d] comprises milling a surface of a circuit board [110] to an embedded conductor .
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kwong into the method of Lamson to include wherein said providing said cavity comprises milling said surface of said circuit board to said embedded conductor. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing suitable methods for forming cavities in a multilayer printed circuit board [column 10, lines 10-25 of Kwong]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 4-8, Lamson discloses in Fig. 5 
wherein said providing of said cavity comprises providing said cavity with a side surface that includes a step;
wherein a top surface of said step is aligned with another embedded conductor;
wherein a top surface of said step exposes said embedded conductor [251], and wherein a top surface of said step is aligned with another embedded conductor [221, 222 and/or 252];
wherein said electrically connecting comprises electrically connecting said integrated circuit chip to a plurality of embedded conductors in addition to said embedded conductor.
wherein said electrically connecting said integrated circuit chip to the plurality of embedded conductors comprises providing one of a ribbon bond, a wire bond, and a ball bond [wire bond].

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Iksan et al. (US Pat. 7339278), and Jimarez et al. (US Pat. 6407334) as applied to claim 16 above and further in view of Konishi et al. (US Pub. 20040125579), Belady et al. (US Pub. 20040212964).
Regarding claims 17-18, Lamson, Iksan and Jimarez fails to disclose 
disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink;
wherein the bottom surface of the heat sink abuts a top surface of the flip chip package.
However, Lamson discloses in column 1, lines 15-25, column 4, lines 30-35 that besides the integrated circuit chip, there are other electrical components are disposed on the circuit board. 
Belady et al. discloses in Fig. 10B, paragraph [0027], [0045]-[0046]
disposing a chip package [110] between the top surface of said circuit board [1004, 1006, 1002, 100] and a bottom surface of the heat sink [1000];
wherein the bottom surface of the heat sink [1000] abuts a top surface of the chip package [110].
Konishi discloses in Fig. 15 that the chip package [55] disposed on the top surface of said circuit board [2] is a flip chip package.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Konishi and Belady et al. into the method of Lamson, Iksan and Jimarez to include disposing a flip chip package between the top surface of said circuit board and a bottom surface of the heat sink; wherein the bottom surface of the heat sink abuts a top surface of the flip chip package. The ordinary artisan would have been motivated to modify Lamson, Iksan and Jimarez in the above manner for the purpose of providing a multi-chip semiconductor package having high packaging density of integrated circuit so as to achieve a minimization of the entire semiconductor package; providing suitable type of chip package coupled to the top surface of the circuit board [paragraph [0001]-[0002], [0090] of Konishi, paragraph [0003] of Belady]; allowing the use of a single heat sink to contact all of the heat generating devices on different level; allowing the use of larger heat sinks that are more efficient and cheaper and easier to manufacture than a plurality of individual heat sinks  [paragraph [0005], [0046] of Belady]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamson (US Pat. 6054758) in view of Belady et al. (US Pub. 20040212964), Konishi et al. (US Pub. 20040125579), Iksan et al. (US Pat. 7339278) and Kwong (US Pat. 6487083).
Regarding claim 20, Lamson discloses in Fig. 5, column 3, and column 6 a method of mounting an integrated circuit chip to a circuit board, the method comprising: 
processing a surface of a circuit board to provide a cavity in the circuit board; 
placing the integrated circuit chip [210] into the cavity, the cavity extending from the surface of the circuit board to a conductor embedded [221] in the circuit board; 
electrically connecting the integrated circuit chip [210] to the conductor [221];
Lamson fails to disclose 
wherein processing the surface of the circuit board to provide the cavity comprises milling the surface of the circuit board.
	Kwong discloses in Fig. 2, column 10, lines 10-25
wherein processing the surface of the circuit board [110] to provide the cavity [102a, 102b, 102c, 102d] comprises milling the surface of the circuit board.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kwong into the method of Lamson to include wherein processing the surface of the circuit board to provide the cavity comprises milling the surface of the circuit board. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing suitable methods for forming cavities in a multilayer printed circuit board [column 10, lines 10-25 of Kwong]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lamson fails to disclose 
disposing an underfill material to fill the cavity from a top surface of said circuit board to the surface of said integrated circuit chip.
Iksan et al. discloses in Fig. 3a, Fig. 7, Fig. 9, Fig. 10, column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61
disposing an underfill material to fill the cavity from a top surface of said circuit board to the surface of said integrated circuit chip.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Iksan et al. into the method of Lamson to include disposing an underfill material to fill the cavity from a top surface of said circuit board to the surface of said integrated circuit chip. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of protecting the chip from external environment and providing support for the chip [column 3, lines 29-46, column 4, lines 22-36, column 6, lines 14-31, 62-65, column 7, lines 27-37, column 8, lines 36-41, 58-61of Iksan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lamson fails to disclose 
disposing a thermal slug on a top surface of said integrated circuit chip;
disposing a flip chip package on a top surface of the circuit board;
wherein with respect to a top surface of the integrated circuit, a top surface of the thermal slug is located higher than a top surface of the underfill material to provide a space for disposing the flip chip package on the top surface of the circuit board.
However, Lamson discloses in column 1, lines 15-25, column 4, lines 30-35 that besides the integrated circuit chip, there are other electrical components are disposed on the circuit board. 
Belady et al. discloses in Fig. 10B, paragraph [0027], [0045]-[0046]
disposing a thermal slug [1014] on a top surface of said integrated circuit chip [1012 and 1008] or [1012 and 1010];
disposing a chip package [110] on a top surface of the circuit board [1004, 1006, 1002, 100];
wherein with respect to a top surface of the integrated circuit chip [1012 and 1008] or [1012 and 1010], a top surface of the thermal slug [1014] is located higher than the top surface of the circuit board [1004, 1006, 1002, 100] to provide a space for disposing the chip package [110] on the top surface of the circuit board [1004, 1006, 1002, 100].
Konishi discloses in Fig. 15 that the chip package [55] disposed on the top surface of said circuit board [2] is a flip chip package.
Iksan et al. discloses in Fig. 3a, Fig. 7, Fig. 9, Fig. 10, a top surface of the underfill material is lower than or planar with the top surface of said circuit board.
Consequently, the combination of Iksan, Konishi and Belady et al. would result to “disposing a flip chip package on a top surface of the circuit board” and “a top surface of the thermal slug is located higher than a top surface of the underfill material.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Iksan, Konishi and Belady et al. into the method of Lamson to include disposing a thermal slug on a top surface of said integrated circuit chip; disposing a flip chip package on a top surface of the circuit board; wherein with respect to a top surface of the integrated circuit, a top surface of the thermal slug is located higher than a top surface of the underfill material to provide a space for disposing the flip chip package on the top surface of the circuit board. The ordinary artisan would have been motivated to modify Lamson in the above manner for the purpose of providing a multi-chip semiconductor package having high packaging density of integrated circuit so as to achieve a minimization of the entire semiconductor package; providing suitable type of chip package coupled to the top surface of the circuit board [paragraph [0001]-[0002], [0090] of Konishi, paragraph [0003] of Belady]; allowing the use of a single heat sink to contact all of the heat generating devices on different level; allowing the use of larger heat sinks that are more efficient and cheaper and easier to manufacture than a plurality of individual heat sinks  [paragraph [0005], [0046] of Belady]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments in page 8 of Applicant’s remark that “Jimarez from Fig. 1 does not teach does not teach or suggest a bottom surface of the heat sink [46] is spaced apart from atop surface of the underfill material [38] to provide a gap between the bottom surface of the heatsink [46] and the too surface of said circuit board [10, 18, 26]”, Examiner respectfully disagrees with Applicant’s argument because Fig. 1 was not cited in the rejection. Fig. 10 of Jimarez was cited to teach the limitation “a bottom surface of the heat sink [46] is spaced apart from atop surface of the underfill material [38] to provide a gap between the bottom surface of the heatsink [46] and the too surface of said circuit board [10, 18, 26].”

    PNG
    media_image3.png
    206
    394
    media_image3.png
    Greyscale
   
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822